                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                   June 01, 2021
                             SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                               CORPUS CHRISTI DIVISION

ROY LEONARD BURRIS,                              §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §              CIVIL ACTION NO. 2:20-cv-00041
                                                 §
TRACTOR SUPPLY COMPANY,                          §
                                                 §
        Defendant.                               §

                         MEMORANDUM OPINION AND ORDER

        Defendant Tractor Supply Company moves to compel arbitration in this work-injury tort

case. (Dkt. No. 20). In the underlying dispute, Plaintiff Roy Leonard Burris alleges Tractor

Supply’s negligence caused him to suffer a severe back injury. Tractor Supply asserts that the

Parties entered a binding and mandatory arbitration agreement that applies here. Burris contends

there was never a “meeting of the minds” regarding the arbitration provision. Upon review, the

Court finds that the Parties entered a binding arbitration agreement which applies to the dispute at

hand.    Tractor Supply’s Motion is therefore GRANTED and this case is DISMISSED

WITHOUT PREJUDICE.

I.      BACKGROUND

        The underlying dispute in this case arises from a classic work-injury. Burris alleges he

suffered a severe back injury while engaged in his normal duties within the course and scope of

his employment for Tractor Supply. (Dkt. No. 1 at 2). Specifically, he alleges he injured his back

while he and a co-worker were moving a 152-pound gate to a customer’s vehicle. (Id.) He claims

Tractor Supply should have supplied him with a lift-assistance tool or assigned additional

personnel to safely complete the task that caused him injury, and that Tractor Supply’s failure to
do so was negligent. (Id. at 2–3). Tractor Supply counters in part that Burris’s injuries were

preexisting or caused by Burris himself or third parties. (Dkt. No. 5 at 1–2).

        But Tractor Supply contends this dispute over causation is of no moment because the

Parties are bound by a mandatory arbitration provision that strips this Court of jurisdiction. (Id. at

1) (Dkt. No. 20 at 1–2). Tractor Supply explains that a mandatory arbitration provision is

contained within a restatement (the “Restatement”) of an occupational injury benefit plan, referred

to as the TSCares Texas Work Injury Program (the “Plan”), which Tractor Supply had in place

prior to Burris’s injury.1 (Dkt. No. 20 at 1). In full, the arbitration provision in the Restatement

provides:

               You are also hereby notified that, on and after 8/15/17 disputes
               relating to the cause of an on-the-job injury that cannot otherwise be
               resolved between you and Tractor Supply will be subject to
               arbitration -- a process where both you and Tractor Supply have an
               impartial, outside person from the American Arbitration Association
               make a final decision that is legally binding . . . . This is a mandatory
               company policy that is effective upon the date of this notice.

(Dkt. No. 20-2 at 2).

        Tractor Supply argues that the arbitration provision contained within the Restatement is

binding on Burris. Specifically, Tractor Supply points out that he “acknowledged” the provision

during a computer training module. (Dkt. No. 20 at 3–6). Tractor Supply explains that Burris

accessed a digital version of the Restatement through Tractor Supply’s internal software and

clicked a button labelled “Agree” on a page listing the arbitration provision. (Id. at 4). The

“Agree” button referenced by Tractor Supply provided as follows:

               Please acknowledge that you have carefully read and agree to the
               material contained in this document by clicking the “Agree” button



    1
        Tractor Supply promulgated the Plan and the Restatement pursuant to the Employee Retirement
Income Security Act (“ERISA”). (Dkt. No. 20 at 1).


                                                  2
                 below. Please note that this will constitute your e-signature, which
                 is the electronic equivalent of a hand-written signature.

(Dkt. No. 20-3 at 2) (emphasis added). Below this message were two buttons for users to click,

labelled “Agree” and “Disagree,” respectively. (Id.). Tractor Supply’s internal records indicate

Burris clicked “Agree” on September 2, 2017. (Dkt. No. 20-5 at 3) (Dkt. No. 20-1 at 3–4). As

explained in detail below, Burris does not seriously dispute this allegation. And Tractor Supply

further explains that, upon acknowledgment of the Restatement’s arbitration provision, Burris was

informed that he had continuing access to a summary version of the Plan (the “Summary Plan”)

on Tractor Supply’s intranet which reiterated the mandatory arbitration requirement.2 (Dkt. No.

20-1 at 3).

          Tractor Supply filed its Motion on March 12, 2021. (Dkt. No. 20). Burris timely

responded, (Dkt. No. 21), and Tractor Supply replied accordingly, (Dkt. No. 23). The Motion is

now ripe for this Court’s review.

II.       DISCUSSION

          Tractor Supply invokes the Federal Arbitration Act (FAA) to compel arbitration of Burris’s

negligence claim.3 (Dkt. No. 20 at 1). The Supreme Court has made clear that the FAA “declare[s]


      2
          The relevant version of the Summary Plan was promulgated in 2010. (Dkt. No. 20-7 at 2). Burris
was hired in 2015. (Dkt. No. 21-5 at 5). The Summary Plan provided, in relevant part, that “claims of
negligence” that “cannot otherwise be resolved between the Employer and you are subject to final and
binding arbitration.” (Dkt. No. 20-7 at 4). Furthermore, the Summary Plan stated that arbitration is “the
only method for resolving any such claim or dispute.” (Id.). Although Tractor Supply appears to imply
that Burris is a “non-signator[y]” of the Summary Plan, it points to language within the Summary Plan
stating that its arbitration requirement “applies to all team members without regard to whether they have
completed and signed a Receipt, Safety Pledge and Arbitration Requirement form or similar written
receipt.” (Dkt. No. 20 at 5–6) (Dkt. No. 20-7 at 6). Burris maintains that he “did not clearly sign” the
Summary Plan, but he concedes that he “acknowledged receiving” it. (Dkt. No. 21 at 6).
      3
          In relevant part, the Federal Arbitration Act provides:
                 A written provision in any . . . contract evidencing a transaction involving
          commerce to settle by arbitration a controversy thereafter arising out of such contract
          or transaction, or the refusal to perform the whole or any part thereof, or an agreement
                                                                                               (continue)



                                                   3
a national policy favoring arbitration of claims that parties contract to settle in that manner.”

Preston v. Ferrer, 552 U.S. 346, 353, 128 S.Ct. 978, 983, 169 L.Ed.2d 917 (2008) (alteration in

original) (internal quotation and citation omitted). The Fifth Circuit prescribes “two analytical

steps” in determining whether to enforce an arbitration agreement. Kubala v. Supreme Prod.

Servs., Inc., 830 F.3d 199, 201 (5th Cir. 2016); see also Polyflow, LLC v. Specialty RTP, LLC, ---

F.3d ----, 2021 WL 1184456, *3 (5th Cir. 2021) (describing the “two considerations” to determine

whether the parties agreed to arbitrate a dispute).4 “The first is contract formation—whether the

parties entered into any arbitration agreement at all.” Kubala, 830 F.3d at 201 (emphasis in

original). “The second involves contract interpretation to determine whether this claim is covered

by the arbitration agreement.” Id. (emphasis in original). Based on the following, the Court finds

in the affirmative for both steps.

        A.      THE PARTIES ENTERED INTO AN ARBITRATION AGREEMENT

        Whether the Parties entered into a valid arbitration agreement turns on state contract law.

Id. at 202. The Parties agree and the Court finds that Texas contract principles apply. See (Dkt.

No. 21 at 4–5; Dkt. No. 23 at 1–2). A party seeking to prove contract formation must prove, among

other things, “acceptance and a meeting of the minds on all essential elements.” Principal Life

Ins. Co. v. Revalen Dev., LLC, 358 S.W.3d 451, 454–55 (Tex. App. – Dallas 2012, pet denied);

see also David J. Sacks, PC v. Haden, 266 S.W.3d 447, 450 (Tex. 2008) (“A meeting of the minds




           in writing to submit to arbitration an existing controversy arising out of such a contract,
           transaction, or refusal, shall be valid, irrevocable, and enforceable, save upon such
           grounds as exist at law or in equity for the revocation of any contract.
9 U.S.C. § 2.
     4
           The Fifth Circuit in Polyflow additionally required inquiry into “whether any federal statute or
policy renders the claims nonarbitrable.” --- F.3d ----, 2021 WL 1184456, at *3. Burris does not allege
any such federal statute or policy, and the Court finds none to preclude application of the Restatement’s
arbitration clause here.


                                                    4
is necessary to form a binding contract.”). Here, the Parties dispute whether there was acceptance

and a meeting of the minds on the arbitration provision’s essential elements.

               1.     Acceptance

       Burris first challenges whether he accepted the Restatement’s arbitration provision.

Namely, he asserts that the evidence is unclear whether he “even signed” the Restatement. (Dkt.

No. 21 at 6). For further support, he avers that there is a fact dispute over whether the button he

clicked to approve of the Restatement was labelled “Agree” or “Submit.” (Id. at 3) (comparing

Dkt. No. 20-3 with Dkt. No. 21-2). On the other side, Tractor Supply points to an internal log

purporting to demonstrate that Burris clicked “Agree” when presented with the Restatement’s

arbitration provision. (Dkt. No. 20-5 at 3) (Dkt. No. 20-3 at 2) (Dkt. No. 20-1 at 3–4).

       The Court finds that Burris accepted the Restatement’s arbitration provision.           The

document Burris references as displaying the word “Submit” pertained to the Summary Plan, not

the Restatement itself. See (Dkt. No. 21-2 at 5). Even if—at another time—Burris clicked the

“Submit” button after reviewing the Summary Plan, Burris does not dispute the accuracy of Tractor

Supply’s internal log purporting to demonstrate he clicked “Agree” upon reviewing the

Restatement. Accordingly, the undisputed facts demonstrate that Burris clicked “Agree” when

presented with the Restatement.

       Next, Burris’s contention that he did not “even sign” the Restatement is meritless. As an

initial matter, the Restatement’s “Agree” button made clear that clicking “Agree” would

“constitute [Burris’s] e-signature.” (Dkt. No. 20-3 at 2). Beyond this, Burris has not argued that

such an electronic signature is somehow invalid. Indeed, under Texas law, he could not. See TEX.

BUS. & COM. CODE § 322.007(a) (“A record or signature may not be denied legal effect or

enforceability solely because it is in electronic form.”). The Court therefore finds that Burris

demonstrated acceptance of the Restatement’s arbitration provision.


                                                 5
               2.      Meeting of the Minds

       Burris next challenges whether there was a meeting of the minds as to what he accepted.

Although somewhat imprecise, his argument boils down to an attempt at exploiting a minor

discrepancy between the language of the arbitration clause used in the Restatement and that used

in the Summary Plan. (Dkt. No. 21 at 6). Specifically, he argues that the Restatement’s clause

requiring arbitration for “claims or disputes relating to the cause of an on-the-job injury” is

narrower than the Summary Plan’s clause requiring arbitration for, as relevant here, “claims of

negligence” in connection with an on-the-job injury. (Id. at 2, 6); see also (Dkt. No. 21-3 at 39)

(Dkt. No. 20-7 at 33). Burris would have this Court find that this difference matters because, as

he puts it, “conflicting details in arbitration provisions suggest there is no meeting of the minds

with respect to arbitration.” (Dkt. No. 21 at 6) (citations omitted).

       Burris is correct as a general matter of law regarding the effect of “conflicting details in

arbitration provisions,” but to no avail here. The reason Burris does not benefit from this principle

is demonstrated amply in the two cases he cites to support his meeting-of-the-minds argument.

Burris first cites to O’Shaugnessy v. Young Living Essential Oils, L.C., in which the panel found

no meeting of the minds where an arbitration clause “directly conflict[ed]” and “[could not] be

harmonized” with jurisdiction-selection and-choice-of-law clauses. 810 F. App’x 308, 312 (5th

Cir. 2020). Burris also cites to Moran v. Ceiling Fans Direct, Inc., in which the panel found no

meeting of the minds where, among other things, a company president “circulated a memo

addressing the arbitration policy that directly contradicted its terms.” 239 F. App’x 931, 937 (5th

Cir. 2007) (emphasis added); see also Bellman v. i3Carbon, L.L.C., 563 F. App’x 608, 610 (10th

Cir. 2014) (finding no meeting of the minds where, among other things, one agreement contained

an arbitration clause and another agreement contained a forum selection provision); Summit

Contractors, Inc. v. Legacy Corner, L.L.C., 147 F. App’x 798, 801–802 (10th Cir. 2005) (same).


                                                  6
         The principles of O’Shaugnessy and Moran do not apply to the case at hand. Unlike the

competing documents in those cases, Tractor Supply’s arbitration clause in the Restatement does

not conflict with or contradict its arbitration clause in the Summary Plan—much less “directly”

so. Any “claim for negligence” brought by an employee will necessarily include a claim “relating

to the cause” of that same claim. See, e.g., AEP Tex. Cent. Co. v. Arredondo, 612 S.W.3d 289,

293 (Tex. 2020) (“The elements of a negligence cause of action are the existence of a legal duty,

a breach of that duty, and damages proximately caused by the breach.”) (quotation omitted). That

is, the Restatement’s mandated arbitration of all claims relating to the cause of an on-the-job injury

can be perfectly “harmonized” with the Summary Plan’s mandated arbitration of all claims of

negligence in connection with an on-the-job injury. Cf. O’Shaughnessy, 810 F. App’x at 312. By

stark contrast, the arbitration and jurisdiction-selection/choice-of-law clauses in O’Shaughnessy

could not logically co-exist. Id. Thus, Burris’s meeting-of-the-minds argument is meritless. The

Court therefore finds that Burris and Tractor Supply had a meeting of the minds as it pertains to

the Restatement’s arbitration provision. That provision is binding on Burris.

         B.     THIS DISPUTE FALLS WITHIN THE SCOPE OF THE RESTATEMENT’S ARBITRATION
                PROVISION

         Next, the Court must determine whether Burris’s negligence claim against Tractor Supply

falls within the scope of the Restatement’s arbitration provision. See Kubala, 830 F.3d at 201.

Like the Court’s inquiry into contract formation, the scope of the Restatement’s arbitration

provision initially turns on principles of state contract law.5 See Volt Info. Sci., Inc. v. Bd. of Tr.


     5
          But unlike the contract formation inquiry, courts must also give “due regard . . . to the federal
policy favoring arbitration” such that “ambiguities as to the scope of the arbitration clause itself resolved
in favor of arbitration.” Volt Info. Sci., Inc. v. Bd. of Tr. Of Leland Stanford Junior Univ., 489 U.S. 468,
475–76, 109 S.Ct. 1248, 1254, 103 L.Ed.2d 488 (1989); see also Klein v. Nabors Drilling USA L.P., 710
F.3d 234, 236–37 (5th Cir. 2013) (noting that the scope inquiry requires courts to apply “federal policy and
                                                                                                   (continue)



                                                     7
Of Leland Stanford Junior Univ., 489 U.S. 468, 474, 109 S.Ct. 1248, 1253, 103 L.Ed.2d 488 (1989)

(noting in the FAA context that “the interpretation of private contracts is ordinarily a question of

state law”). Here, Texas law applies. See Graves v. BP America, Inc., 568 F.3d 221, 223 (5th Cir.

2009) (analyzing whether plaintiff’s “state cause of action” fell within the relevant arbitration

provision by assessing “the nature of the suit [as] defined by Texas law”).

        Again, the Restatement requires arbitration of all “claims or disputes relating to the cause

of an on-the-job injury.” (Dkt. No. 20-2 at 2). Burris alleges that the injury at issue here occurred

on the job. (Dkt. No. 1 at 2). And, as mentioned above, Burris’s negligence claim under Texas

law inevitably requires determination of “the cause” of Burris’s injury. See Arredondo, 612

S.W.3d at 293. Accordingly, Burris’s negligence claim falls within the scope of the Restatement’s

arbitration provision.

        Arguing to the contrary, Burris argues that his claim “is not a dispute related to the cause

of an on-the-job injury” because “the cause of Plaintiff’s injuries is not seriously disputed . . . .”

By so arguing, Burris confuses the general applicability of the arbitration provision to a specific

type of claim with a defendant’s answer to that claim during litigation. That is, even if any element

of the relevant cause of action is “not seriously disputed” once a lawsuit is commenced, that fact

does not nullify the binding effect of an arbitration provision precluding the suit as a preliminary

matter. But even if the Court were to entertain Burris’s argument, it would fail here: as described

above, Tractor Supply raises multiple challenges to the cause of Burris’s injury in its Answer.

(Dkt. No. 5 at 1–2). Thus, Burris’s sole argument related to the scope of the arbitration clause falls

short as a conceptual matter and when taken at face value.



resolve ambiguities in favor of arbitration”). This federal policy requires no further discussion in the present
case, however, because Burris’s state law negligence claim unambiguously falls under the Restatement’s
arbitration provision.


                                                       8
III.       CONCLUSION

           For the foregoing reasons, the Court finds that the Parties entered a binding arbitration

agreement which applies to the dispute at hand.6 The Court therefore GRANTS Tractor Supply’s

Motion to Compel Arbitration.          (Dkt. No. 20).     This action is DISMISSED WITHOUT

PREJUDICE.

           It is SO ORDERED.

           Signed on May 28, 2021.



                                                         _____________________________________
                                                                  DREW B. TIPTON
                                                          UNITED STATES DISTRICT JUDGE




       6
           Tractor Supply alternatively asserts that Burris should be equitably estopped from avoiding the
arbitration provision contained in the Restatement because Burris directly benefited from the Plan when he
previously relied on it to cover medical expenses from a workplace injury unrelated to the incident in the
instant action. (Dkt. No. 20 at 6–8) (citing, inter alia, Wash. Mut. Fin. Grp, LLC v. Bailey, 364 F.3d 260,
267–68 (5th Cir. 2004), and Noble Drilling Servs. v. Certex USA, Inc., 620 F.3d 469, 473–74 (5th Cir.
2010)). The Restatement was promulgated on August 15, 2017, and Tractor Supply covered Burris’s
emergency room costs under the Plan for a hand injury he suffered on August 18, 2017. (Dkt. No. 20-1 at
3) (Dkt. No. 20 at 8) (Dkt. No. 20-9 at 2) (Dkt. No. 20-10 at 3). Yet Burris avers that equitable estoppel
should not apply here because Burris has received no benefit from the Plan for his instant back injury, and
also because, he alleges, Tractor Supply has “unclean hands.” (Dkt. No. 21 at 7–12). Because the Court
finds that Burris and Tractor Supply entered a binding arbitration agreement, the Court need not address
Tractor Supply’s equitable estoppel argument.


                                                    9
